              Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 1 of 17




 D. Maimon Kirschenbaum
 JOSEPH KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640
 (212) 688-2548 (fax)

 Attorneys for Named Plaintiffs, proposed FLSA
 Collective Plaintiffs, and proposed Class

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 ADMIR CUTURIC, on behalf of himself and                      CASE NO.
 others similarly situated,

                       Plaintiffs,                            COMPLAINT

         v.                                                   FLSA COLLECTIVE ACTION AND
                                                              RULE 23 CLASS ACTION
 THE JADE FARM LLC d/b/a JUE LAN
 CLUB, NAOMI RAM and MOHAMMAD                                 JURY TRIAL DEMANDED
 ALI AMANOLLAHI,

                        Defendants.
 ---------------------------------------------------------x

        Plaintiff alleges as follows:

                                             INTRODUCTION

        1.       The Jue Lan Club (the “Club”) is a high-end restaurant with an all-star list of regular

customers that come to party. The Club is extremely accommodating to these high-end patrons,

which include rapper A-Boogie and NBA players Paul Pierce and Kevin Garnett, allowing them

smoke marijuana in the Club regularly despite servers’ repeated protests about the health risks

posed to the staff.

        2.       Unfortunately, the Club is not nearly so accommodating to its staff. Plaintiff, a

hardworking server who worked at the Club since 2016, suffers from an ankle condition caused

by a 2012 car accident. When Club-owner Naomi Ram implemented a policy requiring servers to
            Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 2 of 17



wear Air Jordan high-tops to work in late 2019, Plaintiff informed her that he could not wear high-

top sneakers due to his condition. Below is Ms. Lan’s outrageous response:




                                                2
              Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 3 of 17



        3.      In that communication, Defendants abruptly terminated Plaintiff explicitly because

of his disability.

        4.      In addition, Defendants regularly stole employees’ wages by (a) requiring

employees to share tips with management and/or a silver polisher, (b) paying service employees

below the minimum wage without appropriate notice of the tip credit, and (c) deducting overtime

from employees’ hours worked.

                                  JURISDICTION AND VENUE

        5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”). This Court has supplemental jurisdiction over the New York state law claims, as they

are so related to the claims in this action within the Court’s original jurisdiction that they form part

of the same case or controversy under Article III of the United States Constitution.

        6.      Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                           THE PARTIES

        7.      Defendant The Jade Farm LLC is a corporation organized and existing under the

laws of the State of New York that owns and operates the restaurant Jue Lan Club (the “Club”)

which is located in Manhattan.

        8.      The Club has an annual gross volume of sales in excess of $500,000.

        9.      The Club is directly engaged in interstate commerce. For example, upon

information and belief, numerous items sold at the Club on a daily basis are produced outside of

the State of New York.




                                                   3
                Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 4 of 17



        10.      Defendants Naomi Ram and Mohammad Ali Amanollahi are owners and operators

of the Club

        11.      They are both regularly present in the Club, where they actively supervise

employees. They both have and exercise the authority to hire and fire employees. For example,

Ram fired Plaintiff. Ram also controlled employee schedules at the Club.

        12.      Amanollahi is the principal listed on the Club’s liquor license. He is regularly

present at the restaurant and supervises the Club’s day to day affairs.

        13.      Plaintiff Admir Cuturic was employed by Defendants as a server at the Club from

mid-2016 until December 2019.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

        14.      Plaintiff brings the First and Second Claims for Relief as a collective action

pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all service employees, other than

service managers, employed by Defendants at Jue Lan Club on or after the date that is three years

before the filing of the Original Complaint in this case as defined herein (“FLSA Collective

Plaintiffs”).

        15.      At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subject to Defendants’ decision, policy, plan and common policies, programs,

practices, procedures, protocols, routines, and rules willfully failing and refusing to pay the legally

required overtime wage for all hours worked over forty (40) hours in a workweek, and willfully

misappropriating their tips. The claims of Plaintiff stated herein are essentially the same as those

of the other FLSA Collective Plaintiffs.




                                                   4
              Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 5 of 17



       16.     The First and Second Claims for Relief are properly brought under and maintained as

an opt-in collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Plaintiffs are readily ascertainable. For purpose of notice and other purposes related to

this action, their names and addresses are readily available from the Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       17.     Plaintiff brings the Third, Fourth, Fifth, and Sixth Claims for Relief pursuant to the

Federal Rules of Civil Procedure (“F.R.C.P.”) Rule 23, on behalf of all service employees, other

than service managers, employed by Defendants at Jue Lan Club on or after the date that is six

years before the filing of this Complaint (the “Class Period”).

       18.     All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable.       The number and identity of the Class members are

determinable from Defendants’ records. The hours assigned and worked, the positions held, and

the rates of pay for each Class member are also determinable from Defendants’ records. For the

purpose of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under said F.R.C.P. 23.

       19.     The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the court. Although the

precise number of such persons is unknown, and the facts on which the calculation of that number

are presently within the sole control of Defendants, upon information and belief, there are more

than forty (40) members of the Class.




                                                 5
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 6 of 17



       20.     Plaintiff’s claims are typical of those claims which could be alleged by any member

of the Class, and the relief sought is typical of the relief which would be sought by each member

of the Class in separate actions. All the Class members were subject to the same corporate

practices of Defendants, as alleged herein, of failing to pay all minimum and overtime wages owed,

misappropriating tips, and and failing to provide Class members with required wage notices.

Defendants’ corporate-wide policies and practices affected all Class members similarly, and

Defendants benefited from the same type of unfair and/or wrongful acts as to each Class member.

Plaintiff and other Class members sustained similar losses, injuries and damages arising from the

same unlawful policies, practices and procedures.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

Defendants. Class action treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Class members are

small in the sense pertinent to a class action analysis, the expenses and burden of individual

litigation would make it extremely difficult or impossible for the individual Class members to

redress the wrongs done to them. On the other hand, important public interests will be served by




                                                  6
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 7 of 17



addressing the matter as a class action. The adjudication of individual litigation claims would

result in a great expenditure of Court and public resources; however, treating the claims as a class

action would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class action.

       23.     Upon information and belief, Defendants and other employers throughout the state

violate the New York Labor Law. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure employment.

Class actions provide class members who are not named in the complaint a degree of anonymity

which allows for the vindication of their rights while eliminating or reducing these risks.

       24.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual Class members, including:

         a) Whether Defendants employed Plaintiff and the Class members within the meaning

             of the New York law.

         b) At what common rate, or rates subject to common methods of calculation, were and

             are Defendants required to pay Plaintiff and the Class members for their work.




                                                 7
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 8 of 17



         c) The policies, practices, programs, procedures, protocols and plans of Defendants

             regarding the work and labor for which Defendants did not pay the Plaintiff and the

             Class members at all.

         d) Whether Defendants paid Plaintiffs and the Class members the appropriate minimum

             wage for all hours worked.

         e) Whether Defendants paid Plaintiffs and the Class members the appropriate overtime

             wage for all overtime hours worked.

         f) Whether Defendants gave Plaintiffs and the Class members the wage notices and

             wage statements required by New York Labor Law § 195 and the New York

             Hospitality Wage Order.

         g) Whether Defendants illegally retained portions of Plaintiff’s and the Class Members’

             tips.

                                             FACTS

                                     Wage and Hour Claims

       25.     Plaintiff’s consent to sue form is attached hereto as Exhibit A.

       26.     Defendants paid Plaintiff New York’s food service worker tip credit rate, which is

lower than the regular New York minimum wage, through his employment with them.

       27.     Defendants were not entitled to utilize the tip credit set forth under the New York

Labor Law, because they did not give Plaintiff the appropriate notice of the tip credit, including

but not limited to the notices required by N.Y. Lab. Law § 195 and 12 NYCRR § 146-2.2.

       28.     Defendants did not properly inform Plaintiff of the nature of the full minimum

wage and applicable tip credit.




                                                 8
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 9 of 17



       29.     Defendants did not give Plaintiff proper notice of the tip credit, as required by

NYLL § 195 and 12 NYCRR §§ 146-1.3, 146-2.2.

       30.     Plaintiff at times worked more than 40 hours per week. His regular weekly schedule

included 3 dinners, which lasted 8 to 9 hours each, and one double lunch/dinner shift, which lasted

12.5 hours, totaling roughly 36 hours. Plaintiff remained on call the remaining 3 days of each

week, and when he picked up one additional dinner, he worked more than 40 hours that week.

       31.     Defendants paid Plaintiff for 33.21 overtime hours in 2019, which was for certain

hours that he worked over 40 per workweek

       32.     However, Defendants did not pay Plaintiff for all of the overtime hours he worked.

Specifically, Defendants always deducted a one-hour break from any double shift that Plaintiff

worked, even though he did not take a one hour break. In weeks when Plaintiff worked more than

40 hours, the unpaid time should have been paid at Plaintiff’s overtime rate.

       33.     In addition, because Plaintiff was paid the wrong regular rate due to a

misapplication of the tip credit, he was also paid the wrong overtime rate when he worked

overtime.

       34.     Plaintiff’s paystubs did not include the tip credit that Defendants were purportedly

applying to his minimum wage or Plaintiff’s correct hours worked, as required by NYLL § 195.

       35.     For the first 2 years of Plaintiff’s employment, Defendants required service

employees to share tips with an employee whose sole job duty was polishing silver and who did

not provide direct customer service. This individual’s name is MD.

       36.     Defendants also required service employees to share tips with managerial

employees. For example, Defendants required service employees to share tips with a manager

named Ike, who had managerial authority and in fact suspended Plaintiff on one occasion.




                                                 9
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 10 of 17



       37.     On certain occasions, Defendants simply stole service employees’ tips.             For

example, in November 2019, there was an event that generated a $2,000 tip, but Defendant Ram

insisted that the Club would distribute only 33.33% of that tip to the servers and retain the rest.

       38.     Defendants committed the foregoing acts willfully and against Plaintiff, the FLSA

Collective Plaintiffs, and the Class Members.

                                      Discrimination Claims

       39.     As result of a car accident, Plaintiff has a condition in which his ankle is extremely

swollen, and he cannot fit his foot/ankle into any certain footwear.

       40.     On or about December 9, 2019, Defendant Ram announced the Club’s new policy

that servers must wear Air Jordan high-tops.

       41.     As reflected in the WhatsApp exchange pasted above, Plaintiff informed Ram that

he cannot wear high-top sneakers because of his medical condition.

       42.     Ram texted Plaintiff irately and terminated Plaintiff on the spot, specifically

because he could not wear her desired footwear.

       43.     Defendants did not engage in any interactive process to try to find a reasonable

accommodation for Plaintiff’s disability, which would have been extremely easy.

                               FIRST CLAIM FOR RELIEF
                        FLSA Overtime Violations, 29 U.S.C. § 207
              Brought by Plaintiff on Behalf of Himself and the FLSA Collective
                                          Plaintiffs

       44.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       45.     At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within the




                                                 10
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 11 of 17



meaning of FLSA, 29 U.S.C. § 203.           At all relevant times, Defendants have employed,

“employee[s],” including Plaintiff and each of the FLSA Collective Plaintiffs.

       46.     Throughout the statute of limitations period covered by these claims, Plaintiff and

the other FLSA Collective Plaintiffs worked in excess of forty (40) hours per workweek.

       47.     At all relevant times, Defendants operated under a decision, policy and plan, and

under common policies, programs, practices, procedures, protocols, routines and rules of willfully

failing and refusing to pay the Plaintiff and the FLSA Collective Plaintiffs at one-and-one-half

times their regular rate for work in excess of forty (40) hours per workweek, and willfully failing

to keep records required by the FLSA even though Plaintiff and the FLSA Collective Plaintiffs

have been and are entitled to overtime.

       48.     Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, seeks damages

in the amount of his unpaid overtime compensation, liquidated (double) damages as provided by

the FLSA for overtime violations, attorneys’ fees and costs, pre- and post-judgment interest, and

such other legal and equitable relief as this Court deems just and proper.

                              SECOND CLAIM FOR RELIEF
               FLSA Illegal Deductions from Gratuities, 29 U.S.C. § 201, et seq.
              Brought by Plaintiff on Behalf of Himself and the FLSA Collective
                                          Plaintiffs

       49.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       50.     At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within the

meaning of FLSA, 29 U.S.C. § 203.           At all relevant times, Defendants have employed,

“employee[s],” including Plaintiff and each of the FLSA Collective Plaintiffs.




                                                11
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 12 of 17



       51.     Throughout the statute of limitations period covered by these claims, Defendants

knowingly failed to distribute gratuities to Plaintiff and the FLSA Collective Plaintiffs.

       52.     Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, seeks damages

in the amount of his unpaid gratuities, liquidated (double) damages as provided by the FLSA,

attorneys’ fees and costs, pre- and post-judgment interest, and such other legal and equitable relief

as this Court deems just and proper.

                           THIRD CLAIM FOR RELIEF
         New York Minimum Wage Violations, New York Labor Law § 650 et seq.
                Brought by Plaintiff on Behalf of Himself and the Class
                                       Members

       53.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       54.     Defendants knowingly paid Plaintiff and members of the Class less than the New

York minimum wage as set forth in N.Y. Lab. Law § 652 and supporting regulations of the New

York State Department of Labor.

       55.     Defendants did not pay Plaintiff and members of the Class the New York minimum

wage for all hours worked.

       56.     Defendants’ failure to pay Plaintiff and members of the Class the minimum wage

was willful within the meaning of N.Y. Lab. Law § 663.

       57.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663.

                               FOURTH CLAIM FOR RELIEF




                                                 12
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 13 of 17



                              New York Overtime Violations
                   New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
                      N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.4
                   Brought by Plaintiff on Behalf of Himself and the Class
                                          Members

       58.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       59.     It is unlawful under New York law for an employer to suffer or permit a non-exempt

employee to work without paying overtime wages for all hours worked in excess of forty (40)

hours in any workweek.

       60.     Throughout the Class period, Defendants willfully, regularly and repeatedly failed

to pay Plaintiffs and the Class members at the required overtime rate of one-and-one-half times

the greater of the minimum wage or their regular rate for hours worked in excess of forty (40)

hours per workweek.

       61.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663.

                              FIFTH CLAIM FOR RELIEF
                  New York Notice Requirements, N.Y. Lab. L. §§ 195, 198
                   Brought by Plaintiff on Behalf of Himself and the Class
                                          members

       62.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       63.     Defendants did not provide Plaintiff and the members of the Class with the

notices/wage statements required by N.Y. Lab. Law § 195.




                                                13
              Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 14 of 17



        64.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

are entitled to an award of damages pursuant to N.Y. Lab. Law § 198, in amount to be determined

at trial, pre- and post-judgment interest, and costs and attorneys’ fees, as provided by N.Y. Lab.

Law § 198.

                                      SIXTH CLAIM FOR RELIEF
                          Illegal Deductions from Gratuities, N.Y. Lab. L. §196-d
                          Brought by Plaintiff on Behalf of Himself and the Class
                                                 Members

        65.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

        66.     Defendants illegally misappropriated Plaintiff’s and the Class members’ tips and

required them to share tips with tip-ineligible managers and non-service employees.

        67.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees, as provided by

N.Y. Lab. L. § 198.

                               SEVENTH CLAIM FOR RELIEF
                 Disability Discrimination, New York City Human Rights Law
                                 N.Y. Admin. L. §§ 8-101 et seq.
                            Brought by Plaintiff on behalf of Himself

        68.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

        69.     In violation of the NYCHRL, Defendants discriminated against Plaintiff on the

basis of his disability




                                                 14
             Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 15 of 17



       70.     As a direct and proximate consequence of Defendants’ discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial monetary damages, including, but

not limited to, a loss of income and employment benefits.

       71.     As a direct and proximate consequence of Defendants’ discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial non-monetary damages, including,

but not limited to, emotional distress, physical pain and suffering, damage to Plaintiff’s good name

and reputations, lasting embarrassment, humiliation and anguish.

       72.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to backpay, lost employment benefits, and damages for

emotional distress, as well as front pay, punitive damages, post-judgment interest, attorneys’ fees

and costs, and such other legal and equitable relief as this Court deems just and proper.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs and

members of the Class, pray for relief as follows:

       A.      An award of damages, according to proof, including back pay, front pay, punitive

               damages, and liquidated damages, to be paid by Defendants;

       B.      Designation of this action as a collective action on behalf of the FLSA Collective

               Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

               similarly situated members of the FLSA opt-in class, apprising them of the

               pendency of this action, and permitting them to assert timely FLSA claims and

               NYLL claims in this action by filing individual Consent to Sue forms pursuant to

               29 U.S.C. § 216(b);

       C.      Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;




                                                15
          Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 16 of 17



     D.     Designation of this action as a class action pursuant to F.R.C.P. 23;

     E.     Designation of Plaintiff as Representative of the Class;

     F.     An award of damages, according to proof, including liquidated damages, to be paid

            by Defendants;

     G.     An award of damages, according to proof, including, back pay, front pay,

            compensatory damages, emotional distress damages, punitive damages, and

            liquidated damages, to be paid by Defendants;

     H.     Penalties available under applicable laws;

     I.     Costs of action incurred herein, including expert fees;

     J.     Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663,

            and other applicable statutes;

     K.     Pre-judgment and post-judgment interest, as provided by law; and

     L.     Such other and further legal and equitable relief as this Court deems necessary, just

            and proper.



Dated: New York, New York            Respectfully submitted,
       April 30, 2020
                                     JOSEPH & KIRSCHENBAUM LLP


                                     By: _/s/ D. Maimon Kirschenbaum
                                         D. Maimon Kirschenbaum
                                         32 Broadway, Suite 601
                                         New York, NY 10004
                                         Tel: (212) 688-5640
                                         Fax: (212) 688-2548

                                     Attorneys for Named Plaintiff, proposed
                                     FLSA Collective Plaintiffs, and proposed
                                     Class




                                             16
            Case 1:20-cv-03363 Document 1 Filed 04/30/20 Page 17 of 17




                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.




                                                 17
